—Judgment unanimously affirmed. Memorandum: County Court’s finding that defendant violated a condition of probation is supported by a preponderance of the evidence (see, CPL 410.70 [3]). Defendant contends that the court improperly admitted hearsay testimony. Although hearsay evidence is admissible if relevant, it is insufficient by itself to support a finding of probation violation (see, People v Randolph, 195 AD2d 699; People v Raleigh, 184 AD2d 869, 870, lv denied 80 NY2d 908). However, the competent evidence offered by the People is sufficient to establish that defendant violated a condition of his probation. The contention of defendant that he was “forced” to testify in order to rebut hearsay testimony is without merit. (Appeal from Judgment of Niagara County Court, Fricano, J. — Violation of Probation.) Present — Denman, P. J., Hayes, Balio, Boehm and Fallon, JJ.